

	

		II

		109th CONGRESS

		1st Session

		S. 1001

		IN THE SENATE OF THE UNITED STATES

		

			May 11, 2005

			Mr. Wyden introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To establish hospice demonstration projects

		  and a hospice grant program for beneficiaries under the medicare program under

		  title XVIII of the Social Security Act, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Medicare Hospice Demonstration Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)Each year more than

			 1/3 of the people who die suffer from a chronic

			 illness.

			(2)Approximately 1/3 of

			 Americans are unsure about whom to contact to get the best care during life’s

			 last stages.

			(3)Americans want a team of professionals to

			 care for the patient at the end of life.

			(4)Americans want emotional and spiritual

			 support for the patient and family.

			(5)Ninety percent of Americans do not realize

			 that hospice care is a benefit provided under the medicare program under title

			 XVIII of the Social Security

			 Act.

			(6)Data of the Centers for Medicare &

			 Medicaid Services show that beneficiaries were enrolled in hospice for an

			 average of less than 7 weeks in 1998, far less than the full 6-month benefit

			 under the medicare program.

			(7)According to the most recent data

			 available, although more medicare beneficiaries are enrolled in hospice, the

			 medicare length of stay has declined.

			(8)Use of hospice among medicare beneficiaries

			 has been decreasing, from a high of 59 days in 1995 to less than 48 days in

			 1998.

			3.Hospice demonstration

			 projects and Hospice Education Grants

			(a)DefinitionsIn this section:

				(1)Demonstration

			 projectThe term

			 demonstration project means a demonstration project established by

			 the Secretary under subsection (b)(1).

				(2)Hospice

			 careThe term hospice

			 care means the items and services described in subparagraphs (A) through

			 (I) of section 1861(dd)(1) of the Social Security

			 Act (42 U.S.C. 1395x(dd)(1)) that are provided to a seriously ill

			 medicare beneficiary under a demonstration project by a hospice program (or by

			 others under an arrangement with such a program) under a written plan for

			 providing such care to such beneficiary established and periodically reviewed

			 by the beneficiary’s attending physician, by the medical director of the

			 program, and by the interdisciplinary group described in section 1861(dd)(2)(B)

			 of such Act (42 U.S.C. 1395x(dd)(2)(B)).

				(3)Hospice

			 programThe term

			 hospice program has the meaning given that term in section

			 1861(dd)(2) of the Social Security Act

			 (42 U.S.C. 1395x(dd)(2)).

				(4)Medicare

			 beneficiaryThe term

			 medicare beneficiary means any individual who is entitled to

			 benefits under part A or enrolled under part B of the medicare program.

				(5)Medicare

			 programThe term

			 medicare program means the health benefits program under title

			 XVIII of the Social Security Act (42

			 U.S.C. 1395 et seq.).

				(6)SecretaryThe term Secretary means the

			 Secretary of Health and Human Services.

				(7)Seriously

			 illThe term seriously

			 ill has the meaning given such term by the Secretary (in consultation

			 with hospice programs and academic experts in end-of-life care), except that

			 the Secretary may not limit such term to individuals who are terminally ill (as

			 defined in section 1861(dd)(3)(A) of the Social

			 Security Act (42 U.S.C. 1395x(dd)(3)(A))).

				(b)Hospice

			 demonstration projects

				(1)EstablishmentThe Secretary shall establish demonstration

			 projects in accordance with the provisions of this subsection to increase the

			 utility of the hospice care for seriously ill medicare beneficiaries.

				(2)Participation

					(A)Hospice

			 programsExcept as provided

			 in paragraph (4)(A), only a hospice program with an agreement under section

			 1866 of the Social Security Act (42

			 U.S.C. 1395cc), a consortium of such hospice programs, or a State hospice

			 association may participate in the demonstration program.

					(B)Seriously ill

			 medicare beneficiariesThe

			 Secretary shall permit any seriously ill medicare beneficiary residing in the

			 service area of a hospice program participating in a demonstration project to

			 participate in such project on a voluntary basis.

					(3)Services under

			 demonstration projectsThe

			 provisions of section 1814(i) of the Social

			 Security Act (42 U.S.C. 1395f(i)) shall apply to the payment for

			 hospice care provided under the demonstration projects, except that—

					(A)notwithstanding section 1862(a)(1)(C) of

			 such Act (42 U.S.C. 1395y(a)(1)(C)), the Secretary shall provide for

			 reimbursement for items and services provided under the supportive and comfort

			 care benefit established under paragraph (3);

					(B)any licensed nurse practitioner or

			 physician assistant may admit a seriously ill medicare beneficiary as the

			 primary care provider when necessary and within the scope of practice of such

			 practitioner or assistant under State law;

					(C)if an underserved community included in a

			 demonstration project does not have a qualified social worker, any professional

			 (other than a social worker) who has the necessary knowledge, skills, and

			 ability to provide medical social services may provide such services;

					(D)the Secretary shall waive any requirement

			 that nursing facilities used for respite care have skilled nurses on the

			 premises 24 hours per day;

					(E)the Secretary shall permit respite care to

			 be provided to the seriously ill medicare beneficiary at home; and

					(F)the Secretary shall waive reimbursement

			 regulations to provide—

						(i)reimbursement for consultations and

			 preadmission informational visits, even if the seriously ill medicare

			 beneficiary does not elect hospice care at that time;

						(ii)except with respect to the supportive and

			 comfort care benefit under paragraph (3), a minimum payment for hospice care

			 provided under the demonstration projects based on the provision of hospice

			 care to a seriously ill medicare beneficiary for a period of 14 days,

			 that—

							(I)the Secretary shall pay to any hospice

			 program participating in a demonstration project and providing such care

			 (regardless of the length of stay of the seriously ill medicare beneficiary);

			 and

							(II)may not be less than the amount of payment

			 that would have been made for hospice care if payment had been made at the

			 daily rate of payment for such care under section 1814(i) of the

			 Social Security Act (42 U.S.C.

			 1395f(i));

							(iii)an increase in the reimbursement rates for

			 hospice care to offset—

							(I)changes in hospice care and oversight under

			 the demonstration projects;

							(II)the higher costs of providing hospice care

			 in rural areas due to lack of economies of scale or large geographic areas;

			 and

							(III)the higher costs of providing hospice care

			 in urban underserved areas due to unique costs specifically associated with

			 people living in those areas, including providing security;

							(iv)direct payment of any nurse practitioner or

			 physician assistant practicing within the scope of State law in relation to

			 hospice care provided by such practitioner or assistant; and

						(v)a per diem rate of payment for in-home care

			 under subparagraph (E) that reflects the range of care needs of the seriously

			 ill medicare beneficiary and that—

							(I)in the case of a seriously ill medicare

			 beneficiary that needs routine care, is not less than 150 percent, and not more

			 than 200 percent, of the routine home care rate for hospice care; and

							(II)in the case of a seriously ill medicare

			 beneficiary that needs acute care, is equal to the continuous home care day

			 rate for hospice care.

							(4)Supportive and

			 comfort care benefit

					(A)In

			 generalFor purposes of the

			 demonstration projects, the Secretary shall establish a supportive and comfort

			 care benefit for any eligible seriously ill medicare beneficiary (as defined in

			 subparagraph (C)).

					(B)ParticipationAny individual or entity with an agreement

			 under section 1866 of the Social Security

			 Act (42 U.S.C. 1395cc) may furnish items or services covered under

			 the supportive and comfort care benefit.

					(C)BenefitUnder the supportive and comfort care

			 benefit, any eligible seriously ill medicare beneficiary may—

						(i)continue to receive benefits for disease

			 and symptom modifying treatment under the medicare program (and the Secretary

			 may not require or prohibit any specific treatment or decision);

						(ii)receive case management and hospice care

			 through a hospice program participating in a demonstration project (for which

			 payment shall be made under paragraph (2)(F)(ii)); and

						(iii)receive information and education in order

			 to better understand the utility of hospice care.

						(D)PaymentThe Secretary shall establish procedures

			 under which the Secretary pays for items and services furnished to seriously

			 ill medicare beneficiaries under the supportive and comfort care benefit on a

			 fee-for-service basis.

					(E)Eligible

			 seriously ill medicare beneficiary defined

						(i)In

			 generalIn this paragraph,

			 the term eligible seriously ill medicare beneficiary means any

			 seriously ill medicare beneficiary that meets the criteria approved by the

			 Secretary under clause (ii).

						(ii)Approval of

			 criteria

							(I)In

			 generalWith respect to each

			 demonstration project, the Secretary shall approve criteria for determining

			 whether a seriously ill medicare beneficiary is eligible for hospice care under

			 a demonstration project that has been developed by hospice programs in

			 consultation with researchers in end-of-life care and the broader medical

			 community.

							(II)Data

			 comparabilityThe Secretary

			 may only approve criteria that ensures that each demonstration project yields

			 comparable data with respect to eligible seriously ill medicare beneficiaries

			 on—

								(aa)the utilization of services by such

			 beneficiaries;

								(bb)the cost of providing services to such

			 beneficiaries, including any costs associated with providing services before an

			 individual is terminally ill (as defined in section 1861(dd)(3)(A) of the

			 Social Security Act (42 U.S.C.

			 1395x(dd)(3)(A))); and

								(cc)the effect of the demonstration project on

			 the quality of care of such beneficiaries.

								(III)LimitationThe Secretary may not approve criteria if

			 the purpose of such criteria is to segment services or to provide a benefit for

			 the chronically ill.

							(5)Conduct of

			 demonstration projects

					(A)SitesThe Secretary shall conduct demonstration

			 projects in at least 3, but not more than 6, sites (which may be

			 statewide).

					(B)Selection of

			 sites

						(i)In

			 generalExcept as provided in

			 clause (ii), the Secretary shall select demonstration sites on the basis of

			 proposals submitted under subparagraph (C) that are located in geographic areas

			 that—

							(I)include both urban and rural hospice

			 programs; and

							(II)are geographically diverse and readily

			 accessible to a significant number of seriously ill medicare

			 beneficiaries.

							(ii)Exceptions

							(I)Underserved

			 urban areasIf a geographic

			 area does not have any rural hospice program available to participate in a

			 demonstration project, such area may substitute an underserved urban area, but

			 the Secretary shall give priority to those proposals that include a rural

			 hospice program.

							(II)Specific

			 siteThe Secretary shall

			 select as a demonstration site the State in which (according to the Hospital

			 Referral Region of Residence, 1994–1995, as listed in the Dartmouth Atlas of

			 Health Care 1998) the largest metropolitan area of the State had the lowest

			 percentage of medicare beneficiary deaths in a hospital when compared to the

			 largest metropolitan area of each other State, and the percentage of enrollees

			 who experienced intensive care during the last 6 months of life was 21.5

			 percent.

							(C)Proposals

						(i)In

			 generalThe Secretary shall

			 accept proposals by any State hospice association, hospice program, or

			 consortium of hospice programs at such time, in such manner, and in such form

			 as the Secretary may reasonably require.

						(ii)Research

			 designsThe Secretary shall

			 permit research designs that use time series, sequential implementation of the

			 intervention, randomization by wait list, and other designs that allow the

			 strongest possible implementation of the demonstration projects, while still

			 allowing strong evaluation about the merits of the demonstration

			 projects.

						(D)Facilitation of

			 evaluationThe Secretary

			 shall design the program to facilitate the evaluation conducted under paragraph

			 (7).

					(6)DurationThe Secretary shall complete the

			 demonstration projects within a period of 61/2 years that

			 includes a period of 18 months during which the Secretary shall complete the

			 evaluation under paragraph (7).

				(7)EvaluationDuring the 18-month period following the

			 first 5 years of the demonstration projects, the Secretary shall complete an

			 evaluation of the demonstration projects in order to determine—

					(A)the short-term and long-term costs and

			 benefits of changing hospice care provided under the medicare program to

			 include the items, services, and reimbursement options provided under the

			 demonstration projects;

					(B)whether any increase in payments for the

			 hospice care provided under the medicare program are offset by savings in other

			 parts of the medicare program;

					(C)the projected cost of implementing the

			 demonstration projects on a national basis; and

					(D)in consultation with hospice organizations

			 and hospice programs (including organizations and providers that represent

			 rural areas), whether a payment system based on diagnosis-related groups is

			 useful for administering the hospice care provided under the medicare

			 program.

					(8)Reports to

			 congress

					(A)Preliminary

			 reportNot later than 3 years

			 after the date of enactment of this Act, the Secretary shall submit to the

			 Committee on Ways and Means of the House of Representatives and to the

			 Committee on Finance of the Senate a preliminary report on the progress made in

			 the demonstration projects.

					(B)Interim

			 reportNot later than 30

			 months after the implementation of the demonstration projects, the Secretary,

			 in consultation with participants in the projects, shall submit to the

			 committees described in subparagraph (A) an interim report on the demonstration

			 projects.

					(C)Final

			 reportNot later than the

			 date on which the demonstration projects end, the Secretary shall submit a

			 final report to the committees described in subparagraph (A) on the

			 demonstration projects that includes the results of the evaluation conducted

			 under paragraph (7) and recommendations for appropriate legislative

			 changes.

					(9)Waiver of

			 medicare requirementsThe

			 Secretary shall waive compliance with such requirements of the medicare program

			 to the extent and for the period the Secretary finds necessary to conduct the

			 demonstration projects.

				(10)Special rules

			 for payment of medicare advantage organizationsThe Secretary shall establish procedures

			 under which the Secretary provides for an appropriate adjustment in the monthly

			 payments made under section 1853 of the Social

			 Security Act (42 U.S.C. 1395w–23) to any Medicare Advantage

			 organization offering a Medicare Advantage plan to reflect the participation of

			 each seriously ill medicare beneficiary enrolled in such plan in a

			 demonstration project.

				(c)Hospice

			 Education Grant program

				(1)In

			 generalThe Secretary shall

			 establish a Hospice Education Grant program under which the Secretary awards

			 education grants to entities participating in the demonstration projects for

			 the purpose of providing information about—

					(A)the hospice care under the medicare

			 program; and

					(B)the benefits available to medicare

			 beneficiaries under the demonstration projects.

					(2)Use of

			 fundsGrants awarded under

			 paragraph (1) shall be used—

					(A)to provide—

						(i)individual or group education to medicare

			 beneficiaries and the families of such beneficiaries; and

						(ii)individual or group education of the

			 medical and mental health community caring for medicare beneficiaries;

			 and

						(B)to test strategies to improve the general

			 public knowledge about hospice care under the medicare program and the benefits

			 available to medicare beneficiaries under the demonstration projects.

					(d)Funding

				(1)Hospice

			 demonstration projects

					(A)In

			 generalExcept as provided in

			 subparagraph (B), the Secretary shall provide for the transfer from the Federal

			 Hospital Insurance Trust Fund under section 1817 of the

			 Social Security Act (42 U.S.C. 1395i)

			 such sums as may be necessary to carry out this section.

					(B)Supportive and

			 comfort care benefitThe

			 Secretary shall provide for the transfer from the Federal Hospital Insurance

			 Trust Fund under section 1817 of the Social

			 Security Act (42 U.S.C. 1395i) and the Federal Supplementary Medical

			 Insurance Trust Fund established under section 1841 of such Act (42 U.S.C.

			 1395t), in such proportion as the Secretary determines is appropriate, such

			 sums as may be necessary to provide for payment of the costs attributable to

			 the supportive and comfort care benefit.

					(2)Hospice

			 Education GrantsThe

			 Secretary shall expend such sums as may be necessary for the purposes of

			 carrying out the Hospice Education Grant program established under subsection

			 (c)(1) from the Research and Demonstration Budget of the Centers for Medicare

			 & Medicaid Services.

				

